Citation Nr: 1133891	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-42 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for ischemic heart disease, currently evaluated as 60 percent disabling.

2.  Entitlement to special monthly compensation based on the Veteran's need for the regular aid and attendance of another person.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from August 1945 to July 1946.

This matter came to the Board of Veterans' Appeals (Board) from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued the 60 percent evaluation for the Veteran's service-connected ischemic heart disease (IHD) and denied entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.  

In a March 2008 decision, the Board denied entitlement to an evaluation in excess of 60 percent for ischemic heart disease and SMC based on the need for regular aid and attendance of another person.  The Veteran appealed the Board's March 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in April 2009, the Court granted a Joint Motion for Remand (JMR) and vacated the March 2008 Board decision and remanded the case for compliance with the terms of the JMR.  

In October 2009, the Board remanded the claims for additional development and adjudicative action.  

In a May 2010 decision, the Board denied entitlement to an evaluation in excess of 60 percent for ischemic heart disease and SMC based on the need for regular aid and attendance of another person.  The Veteran appealed the Board's May 2010 decision to the Court.  By Order dated in September 2010, the Court granted a JMR and vacated the May 2010 Board decision and remanded the case for compliance with the terms of the JMR.

Daniel G. Krasnegor, Attorney-at-Law, had been designated as the Veteran's representative before VA.  In April 2011, the undersigned Veterans Law Judge granted Mr. Krasnegor's motion to withdraw as the Veteran's representative.  In May 2011, the Veteran was provided notice of the granted motion and his options regarding representation before VA.  To date, the Veteran has not responded to the correspondence nor has he designated another representative, thus it is assumed that he wishes to proceed with his appeal unrepresented.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the September 2010 Joint Motion for Remand, further development is required prior to further appellate review.  

In October 2009, the Board remanded the issues in appellate status to afford the Veteran VA medical examinations.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to issue to the Veteran a supplemental statement of the case (SSOC) and afford him an appropriate period of time to respond.

On November 24, 2009, the Veteran underwent a VA examination to assess the severity of his IHD; the examination report was signed by the examiner on December 23, 2009.  On December 17, 2009, the Veteran underwent a VA examination to assess his housebound status or need for regular aid and attendance.  

In January 2010 the AOJ issued to the Veteran a SSOC and provided him with an opportunity, 30 days, to respond.  The Veteran's attorney also received a copy of the SSOC.  In March 2010, the appeal was recertified to the Board for disposition.

In February and April 2010, the Veteran's former attorney, Mr. Krasnegor, requested copies of the December 17, 2009 VA examination report.  On May 18, 2010, the Board issued copies of the December 17, 2009 VA examination report to Mr. Krasnegor.  On May 21, 2010, the Board issued a decision denying entitlement to an evaluation in excess of 60 percent for ischemic heart disease and SMC based on the need for regular aid and attendance of another person.  

In spite of the aforementioned development to include the January 2010 SSOC which discussed the 2009 VA examination reports, in a September 2010 JMR, it was determined that the Veteran was not given sufficient time to respond to the December 2009 VA medical examination as instructed in the October 2009 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, additional action in this regard is required.

Additionally, because the Veteran is no longer represented by Mr. Krasnegor, the Veteran should be issued copies of the November 24, 2009 (signed on December 23, 2009) VA examination report and the December 17, 2009 VA examination report.  The Veteran should be afforded an opportunity to provide a response before recertification to the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC should issue to the Veteran copies of the November 24, 2009 and December 17, 2009 VA examination reports.  The Veteran should be afforded thirty (30) days to provide a response.  

2.  After the expiration of the above referenced 30-day period or a waiver of any remaining time, the issues on appeal should be readjudicated, and if the benefits sought on appeal are not granted in full, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded another thirty (30) days to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



